       Case 20-80231                  Doc 5          Filed 02/06/20 Entered 02/06/20 08:44:28                                     Desc Ch 7 First
                                                      Mtg Corp No POC Page 1 of 1
Information to identify the case:
Debtor
                   Rock Creek Land Development, LLC                                                 EIN 20−4920079
                   Name


United States Bankruptcy Court Northern District of Illinois
                                                                                                    Date case filed for chapter 7 2/5/20
Case number: 20−80231

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Rock Creek Land Development, LLC

2. All other names used in the
   last 8 years
3. Address                                   c/o Attorney Bruce N. Tinkoff
                                             413 East Main Street
                                             Barrington, IL 60010

4. Debtor's attorney                         Jason H Rock                                                         Contact phone 815 962−6611
                                             Barrick Switzer Law Office                                           Email: jrock@bslbv.com
    Name and address                         6833 Stalter Drive
                                             First Floor
                                             Rockford, IL 61108

5. Bankruptcy trustee                        Joseph D Olsen                                                       Contact phone 815 965−8635
                                             Yalden Olsen & Willette                                              Email: Jolsenlaw@comcast.net
    Name and address                         838 N. Main Street
                                             Rockford, IL 61103−6906

6. Bankruptcy clerk's office                 Western Division                                                     Hours open:
                                             327 South Church Street                                              8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            Rockford, IL 61101                                                   Sundays and legal holidays.
    filed at this address. You may
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    www.pacer.gov.
                                                                                                                  Date: 2/6/20

7. Meeting of creditors                      March 24, 2020 at 09:30 AM                                           Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        308 West State Street, Room 40,
    questioned under oath. Creditors         so, the date will be on the court docket.                            Rockford, IL 61101
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
